DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 09/14/2021.
	Claims 1, 5, 8, 9, 10, 11, 13, 15,17,18,19, 20, 21, 22 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's remarks filed on 09/14/2021 have been considered, the independent claims have been amended to incorporate previously identified allowable subject matter. Prior art rejection is withdrawn. Claims 1, 5, 8, 9, 10, 11, 13, 15 are allowed. Newly added claim 17, 18, 19, 20, 21, 22 are allowed. Claims interpretation under 35 U.S.C. 112(f) is withdrawn since the claims have been amended to overcome 35 U.S.C. 112(f) interpretation.

	                                     Allowable subject matter
2. Claims 1, 5, 8, 9, 10, 11, 13, 15,17,18,19, 20, 21,22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
        Regarding claim 1, prior art on record Matsumoto (US Pub. No.: US 2015/0271355 A1) discloses an image processing apparatus (Fig. 1; Para 26- 35; imaging apparatus 100), comprising:

when extracting a frame from a RAW file in which RAW data of a plurality of frames is recorded and recording the extracted frame as a RAW still image file (Para 52; a default development process 411 using the default development parameter is applied to a single RAW moving image file 401 to create a default moving image file 421 (first image data). In addition, a RAW still image file 403 (representative frame image) is generated from a predetermined frame included in the RAW moving image file 401 by a frame clipping process 402. This process is performed by the still image RAW extraction unit 116.) , record RAW data of the extracted frame and information indicating that predetermined image processing has been applied to the RAW data into the RAW still image file ( Para 141; header; the control unit 161 refers to the development status contained in the header of the RAW file, and determines that the RAW file has not been subjected to the post development if the development status contains information indicating that the corresponding still image file has been processed by the simplified development unit 111. Alternatively, the control unit 161 searches for a still image file having the still image file name contained in the metadata of the RAW file in the recording medium 152. This is based on the fact that if capturing has been performed in the still image capturing mode, one or more still image files and RAW files are recorded in association with each other for a single capturing start instruction in the recording medium 152. Then, the control unit 161 refers to the development status stored in the 
However, none of the prior art discloses “wherein when extracting one frame from a RAW moving image file in which RAW data of a plurality of frames is recorded and recording the extracted one frame as a RAW still image file, the recording control unit performs control to record information indicating that predetermined image processing has been applied to the RAW data into the RAW
 still image file, and wherein when extracting a frame from a RAW moving image file in which RAW data of a plurality of frames is recorded and recording the extracted frame as anew RAW moving image file, the recording control unit performs control so as not to record information indicating that predetermined image processing has been applied to the RAW data into the new RAW moving image file” in combination of other limitation in claim 1.  
	Claim 5, 8, 9, 10, 11 are allowed as being dependent from claim 1. 
	Regarding claim 13, prior art on record Matsumoto discloses an image processing method (Fig. 1; Para 26- 35; imaging apparatus 100), comprising:
extracting a frame from a RAW file in which RAW data of a plurality of frames is recorded and recording the extracted frame as a RAW still image file (Para 52; a default 
wherein in the recording, control is performed to record RAW data of the extracted frame and information indicating that predetermined image processing has been applied to the RAW data into the RAW still image file (Para 141; header; the control unit 161 refers to the development status contained in the header of the RAW file, and determines that the RAW file has not been subjected to the post development if the development status contains information indicating that the corresponding still image file has been processed by the simplified development unit 111. Alternatively, the control unit 161 searches for a still image file having the still image file name contained in the metadata of the RAW file in the recording medium 152. This is based on the fact that if capturing has been performed in the still image capturing mode, one or more still image files and RAW files are recorded in association with each other for a single capturing start instruction in the recording medium 152. Then, the control unit 161 refers to the development status stored in the metadata portion of the found still image file. If the development status contains the information indicating that the still image file has been processed by the simplified development unit 111, the control unit 161 determines that the RAW file has not been subjected to the post development; therefore information 
	However, none of the prior art discloses “
wherein when the extracting extracts one frame from a RAW moving image file in which 
RAW data of a plurality of frames is recorded and the recording records the extracted 
one frame as a RAW still image file, the recording performs control to record information 
indicating that predetermined image processing has been applied to the RAW data into 
the RAW still image file, and 
wherein when the extracting extracts a frame from a RAW moving image file in which
 RAW data of a plurality of frames is recorded and the recording records the extracted 
frame as a new RAW moving image file, the recording performs control so as not to 
record information indicating that predetermined image processing has been applied to 
the RAW data into the new RAW moving image file” in combination with other limitation 
in the claim. 
Regarding claim 15, Matsumoto discloses an non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method (Para 28; CPU; a control unit 161 includes a programmable processor such as a CPU or an MPU and a non-volatile memory storing a control program executed by the programmable processor, and controls the overall processing of the imaging apparatus 100.), comprising:
extracting a frame from a RAW file in which RAW data of a plurality of frames is recorded and recording the extracted frame as a RAW still image file (Para 52; a default 
wherein in the recording, control is performed to record RAW data of the extracted frame and information indicating that predetermined image processing has been applied to the RAW data into the RAW still image file (Para 141; header; the control unit 161 refers to the development status contained in the header of the RAW file, and determines that the RAW file has not been subjected to the post development if the development status contains information indicating that the corresponding still image file has been processed by the simplified development unit 111. Alternatively, the control unit 161 searches for a still image file having the still image file name contained in the metadata of the RAW file in the recording medium 152. This is based on the fact that if capturing has been performed in the still image capturing mode, one or more still image files and RAW files are recorded in association with each other for a single capturing start instruction in the recording medium 152. Then, the control unit 161 refers to the development status stored in the metadata portion of the found still image file. If the development status contains the information indicating that the still image file has been processed by the simplified development unit 111, the control unit 161 determines that the RAW file has not been subjected to the post development; therefore information 
However, none of the prior art discloses  “when the extracting extracts one frame from a RAW moving image file in which RAW data of a plurality of frames is recorded and the recording records the extracted one frame as a RAW still image file, the recording performs control to record 
information indicating that predetermined image processing has been applied to the
 RAW data into the RAW still image file, and
wherein when the extracting extracts a frame from a RAW moving image file in which RAW data of a plurality of frames is recorded and the recording records the extracted frame as a new RAW moving image file, the recording performs control so as not to record information indicating that predetermined image processing has been applied to the RAW data into the new RAW moving image file” in combination of other limitation in the claim. 
	Regarding claim 17, prior art on record Matsumoto discloses an image processing apparatus (Fig. 1; Para 26- 35; imaging apparatus 100), comprising:
a memory and at least one processor which function as a  plurlaityo f units comprising (1) a recording control unit (Para 28; control unit 161 includes a programmable processor such as a CPU or an MPU and it controls the overall processing of the imaging apparatus 100) configured to perform control to, 

(2) a processing unit configured to apply development processing to RAW data recorded in a RAW still image file (Para 61-74; Then, the simplified development unit 111 performs debayering (demosaicing) on the reduced RAW image data to generate a color signal missing from each pixel, and thereafter converts the color signal into a signal composed of a luminance and a color difference (RGB to YUV conversion). Furthermore, the simplified development unit 111 removes noise contained in each signal, corrects the optical distortion (aberration) of an imaging optical system, and adjusts the white balance.) ; and
(3) a display control unit configured to perform control to display , on a display unit, the RAW data to which the development processing has been applied by the processing unit  ( Para 74-75; 103;  the control unit 161 receives selection of a development parameter from the user at the time of displaying the recorded image for checking, stores the selection information in the buffer unit 115 in association with information (e.g., a file name) for identifying the image file, and thereafter returns the processing to S501. At S619, as in a reproduction mode, which will be described later, the selection of the development parameter can be received by displaying a list of results obtained by the simplified development using the six development parameters and allowing the user to select an image through the operation unit 162.) ,
wherein when information indicating that the predetermined image processing has been applied is recorded in the RAW still image file, the processing unit executes 
However, none of the prior art discloses  “wherein when a plurality of pieces of RAW data contained in the RAW still image file are RAW data obtained through continuous shooting, the processing unit executes the development processing other than the predetermined image processing, and
wherein when the plurality of pieces of RAW data contained in the RAW still image file are not the RAW data obtained through the continuous shooting, the processing unit switches between an execution of the development processing other than the predetermined image processing and an execution of the development processing including the predetermined image processing depending on the information indicating that the predetermined image processing has been applied or whether the information exists” in combination with other limitation in the claim. 
Claim 18 is allowed as being dependent from claim 17. 
Regarding claim 19, prior art on record Matsumoto discloses an image processing method (Fig. 1; Para 26- 35; imaging apparatus 100) comprising:

recording the extracted frame as a RAW still image file, wherein in the recording, control is performed to record RAW data of the extracted frame and information indicating that predetermined image processing has been applied to the RAW data into the RAW still image file (Para 141; header; the control unit 161 refers to the development status contained in the header of the RAW file, and determines that the RAW file has not been subjected to the post development if the development status contains information indicating that the corresponding still image file has been processed by the simplified development unit 111. Alternatively, the control unit 161 searches for a still image file having the still image file name contained in the metadata of the RAW file in the recording medium 152. This is based on the fact that if capturing has been performed in the still image capturing mode, one or more still image files and RAW files are recorded in association with each other for a single capturing start instruction in the recording medium 152. Then, the control unit 161 refers to the development status stored in the metadata portion of the found still image file. If the development status contains the information indicating that the still image file has been processed by the simplified development unit 111, the control unit 161 determines that 
applying development processing to RAW data recorded in a RAW still image file (Para 61-74; Then, the simplified development unit 111 performs debayering (demosaicing) on the reduced RAW image data to generate a color signal missing from each pixel, and thereafter converts the color signal into a signal composed of a luminance and a color difference (RGB to YUV conversion). Furthermore, the simplified development unit 111 removes noise contained in each signal, corrects the optical distortion (aberration) of an imaging optical system, and adjusts the white balance); and
performing control to display, on a display unit, the RAW data to which the development processing has been applied ( Para 74-75; 103;  the control unit 161 receives selection of a development parameter from the user at the time of displaying the recorded image for checking, stores the selection information in the buffer unit 115 in association with information (e.g., a file name) for identifying the image file, and thereafter returns the processing to S501. At S619, as in a reproduction mode, which will be described later, the selection of the development parameter can be received by displaying a list of results obtained by the simplified development using the six development parameters and allowing the user to select an image through the operation unit 162) ,
wherein when information indicating that the predetermined image processing has been applied is recorded in the RAW still image file, the applying development 
However, none of the prior art discloses  “wherein when a plurality of pieces of RAW data contained in the RAW still image file are RAW data obtained through continuous shooting, the applying development processing executes the development processing other than the predetermined image processing, and
wherein when the plurality of pieces of RAW data contained in the RAW still image file are not the RAW data obtained through the continuous shooting, the applying development processing switches between an execution of the development processing other than the predetermined image processing and an execution of the development processing including the predetermined image processing depending on the information indicating that the predetermined image processing has been applied or whether the information exists” in combination of other limitation in the claim. 
	Regarding claim 20, prior art on record Matsumoto discloses an image processing apparatus (Fig. 1; Para 26- 35; imaging apparatus 100) comprising:
a memory and at least one processor which function as a plurality of units comprising:


(3) a display control unit configured to perform control to display the RAW data to which the development processing has been applied by the processing unit on a display unit (Para 74-75; 103;  the control unit 161 receives selection of a development parameter from the user at the time of displaying the recorded image for checking, stores the selection information in the buffer unit 115 in association with information (e.g., a file name) for identifying the image file, and thereafter returns the processing to S501. At S619, as in a reproduction mode, which will be described later, the selection of the development parameter can be received by displaying a list of results obtained by the simplified development using the six development parameters and allowing the user to select an image through the operation unit 162.),
wherein when information indicating that the predetermined image processing has been applied is recorded in the RAW still image file, the processing unit executes the development processing other than the predetermined image processing (Para 141- 152; . If the development status contains the information indicating that the 
However, none of the prior art discloses “wherein when a plurality of pieces of RAW data are contained in the RAW still image file, the processing unit executes the development processing other than the predetermined image processing, and
wherein when only one piece of RAW data is recorded in the RAW still image file, the processing unit switches between an execution of the development processing other than the predetermined image processing and an execution of the development processing including the predetermined image processing depending on the information indicating that the predetermined image processing has been applied or whether the information exists” in combination with other limitation in the claim. 
          Regarding claim 21, claim 21 is allowed as being dependent from claim 20. 
         Regarding claim 22, the subject matter of claim 22 is similar to claim 20, therefore, claim 22 is allowed for the same reason as set forth in claim 20. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696